       Case 2:16-md-02724-CMR Document 1404 Filed 06/05/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                               MDL 2724
PRICING ANTITRUST LITIGATION                                 16-MD-2724
                                                             HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:

AHOLD USA, INC.


                     STIPULATION OF VOLUNTARY DISMISSAL
                OF DIRECT PURCHASER PLAINTIFF AHOLD USA, INC.

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties

and their respective counsel that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiff Ahold

USA, Inc. (“Ahold”) voluntarily dismisses all claims asserted in this multidistrict litigation. With

this dismissal, Ahold agrees that it will not hereafter commence any action arising out of the

facts and circumstances alleged in this litigation against any defendant in this litigation, or

otherwise seek to serve as a plaintiff or class representative on behalf of the direct purchaser

class in this litigation, but will remain an absent class member of the proposed class or any

certified class. The defendants agree that they will not seek any further discovery from Ahold as

relating to its commencement or participation as a plaintiff in this litigation, proposal to serve as

a class representative, or the voluntary dismissal herein.

       All parties to this stipulation shall bear their own costs.




                                                  1
      Case 2:16-md-02724-CMR Document 1404 Filed 06/05/20 Page 2 of 4




Dated: June 5, 2020                 Respectfully submitted,

/s/ Thomas M. Sobol                 /s/ Jan P. Levine
Thomas M. Sobol                     Jan P. Levine
David S. Nalven                     PEPPER HAMILTON LLP
Hagens Berman Sobol Shapiro LLP     3000 Two Logan Square
55 Cambridge Parkway                Eighteenth & Arch Streets
Cambridge, Massachusetts 0214 2     Philadelphia, PA 19103-2799
617-482-3700                        Tel: (215) 981-4000
617-482-3003 (facsimile)            Fax: (215) 981-4750
tom@hbsslaw.com                     levinej@pepperlaw.com
davidn@hbsslaw.com
                                    /s/ Sheron Korpus
Attorneys for Ahold USA, Inc.       Sheron Korpus
                                    KASOWITZ BENSON TORRES LLP
                                    1633 Broadway
                                    New York, New York 10019
                                    Tel: (212) 506-1700
                                    Fax: (212) 506-1800
                                    skorpus@kasowitz.com

                                    /s/ Chul Pak
                                    Chul Pak
                                    WILSON SONSINI GOODRICH & ROSATI
                                    Professional Corporation
                                    1301 Avenue of the Americas, 40th Fl.
                                    New York, NY 10019
                                    Tel: (212) 999-5800
                                    Fax: (212) 999-5899
                                    cpak@wsgr.com

                                    /s/ Devora W. Allon
                                    Devora W. Allon
                                    KIRKLAND & ELLIS LLP
                                    601 Lexington Avenue
                                    New York, NY 10022-4611
                                    Tel.: (212) 446-4800
                                    Fax: (212) 446-4900
                                    devora.allon@kirkland.com

                                    /s/ Sarah F. Kirkpatrick
                                    Sarah F. Kirkpatrick
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street, N.W.
                                    Washington, D.C. 20005
                                    Tel: (202) 434-5000
                                    Fax: (202) 434-5029

                                     2
Case 2:16-md-02724-CMR Document 1404 Filed 06/05/20 Page 3 of 4




                              skirkpatrick@wc.com

                              Defendants’ Liaison Counsel




                               3
       Case 2:16-md-02724-CMR Document 1404 Filed 06/05/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Thomas M. Sobol, hereby certify that I caused a copy of the foregoing to be filed

electronically via the Court’s CM/ECF system. Those attorneys who are registered CM/ECF

users may access these filings, and notice of these filings will be sent to those parties by

operation of the CM/ECF system.

Dated: June 5, 2020                                   /s/ Thomas M. Sobol
                                                      Thomas M. Sobol




                                                  4
